NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3013

                                     JAIME ROSADO,

                                                   Petitioner,

                                              v.

                          DEPARTMENT OF THE AIR FORCE,

                                                   Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    DA0432890528-P-1.

                                        ON MOTION

Before MAYER, SCHALL, and MOORE, Circuit Judges.

PER CURIAM.

                                         ORDER

       Jaime Rosado moves for reconsideration of the court's April 3, 2009 order

denying his motion to reinstate his petition for review.

       Accordingly,

       IT IS ORDERED THAT:

       The motion is denied.

                                                   FOR THE COURT
      JUL 21 2009                                   /s/ Jan Horbalv
          Date                                     Jan Horbaly
                                                   Clerk
cc:    Jaime Rosado                                                        PILED
       Robert C. Bigler, Esq.                                     U.S. eGURT OF APPEALS FOR
                                                                     THE FEDERAL CIRCUIT

s17
                                                                      JUL 2 1 2009
                                                                       JAN HURtMa
                                                                          CLERK